UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 CHRIS KOSACHUK,                         :         19cv4844 (DLC)
                                         :
                          Plaintiff,     :       MEMORANDUM OPINION
                                         :            AND ORDER
                 -v-                     :
                                         :
 SELECTIVE ADVISORS GROUP, LLC,          :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 2, NLG, LLC (“NLG”) filed a motion to intervene

in this declaratory judgment action.   For the reasons that

follow, the motion is granted.

     Plaintiff Chris Kosachuk (“Kosachuk”), proceeding pro se,

filed this declaratory judgment action on May 24, 2019 to vacate

a 2012 Judgment by Confession.    The 2012 Judgment by Confession

was obtained against NLG, LLC (“NLG”); Kosachuk asserts that he

is a third-party creditor, as well as the manager, of NLG.     An

Order of July 29 lifted the previously-entered stay in this

case.

     On August 1, NLG filed a motion to intervene as of right

pursuant to Rule 24(a), Fed. R. Civ. P.      On August 2, NLG filed

an amended motion to intervene.    The motion to intervene became

fully submitted August 13, 2019.
       Intervention as a matter of right is governed by Rule

24(a), which states in part:

       On a timely motion, the court must permit anyone to
       intervene who . . . claims an interest relating to the
       property or transaction that is the subject of the
       action, and is so situated that disposing of the
       action may as a practical matter impair or impede the
       movant’s ability to protect its interest, unless
       existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a); see also Laroe Estates, Inc. v. Town of

Chester, 828 F.3d 60, 66 (2d Cir. 2016), vacated on other

grounds, 137 S. Ct. 1645 (2017).       “Failure to satisfy any one of

these requirements is a sufficient ground to deny the

application.”    Id. (citation omitted).

       NLG’s motion to intervene as of right is granted.    NLG

timely filed its motion to intervene on August 2, less than

three months after Kosachuk filed the complaint and only four

days after the stay was lifted in this case.      The defendant has

not shown that it will be prejudiced by permitting NLG to

intervene.    At the time NLG properly filed its motion, the

defendant had not yet answered the complaint or filed a motion

to dismiss.    Moreover, the defendant had notice of NLG’s intent

to join this litigation as early as July 5, when NLG’s attorney

first filed a motion for admission pro hac vice on behalf of

NLG.

       Second, NLG has a direct interest in this action.    NLG is

the judgment debtor to the 2012 Judgment by Confession, the


                                   2
validity of which is the subject of this case.   Third, the

disposition of this matter may impair or impede NLG’s ability to

protect its interests and seek vacatur of the 2012 Judgment by

Confession.

     Finally, NLG has shown that its interest in this case may

not be adequately represented by Kosachuk.   Although the

ordinarily “minimal” burden to demonstrate inadequacy of

representation is more rigorous where the intervening party and

the named party have the “same ultimate objective,” see Butler,

Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d Cir.

2001), in this case Kosachuk is proceeding pro se.

                           Conclusion

     NLG’s August 2 motion to intervene is granted.


     SO ORDERED:

Dated:    New York, New York
          August 26, 2019


                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                 3
